CRAIL, J.
This is an appeal from a judgment in favor of plaintiff for $2,000 in an action for the value of services rendered to defendants at their special instance and request. The contention of the defendants is that the value of the services did not exceed $750, and that the evidence was insufficient to warrant a recovery or to sustain the finding that this was the value of plaintiff’s services.
The sole question before this court on appeal is this: Is there any substantial evidence to support the finding of the. trial court that the value of the services was $2,0001 The plaintiff testified that the value of his services was $14,332. This alone was sufficient to sustain the finding. He presented another witness who testified they were worth over $4,000. We may not weigh this evidence.  Furthermore, the services were fully described in the evidence, the facts placed before the court, and when this is done the court is not bound to accept the opinion of any witness as to value but may and should make its own estimate of the value of the services under all the facts and circumstances and evidence bearing upon the question. (Kimes v. Davidson Inv. Co., 101 Cal. App. 382 [281 Pac. 639].)
Plaintiff contends that the appeal is frivolous and for delay merely, but this court has caught up with its work and there has been little delay. We are not in a frame of mind to assess a penalty for delay.
Judgment affirmed.
Stephens, P. J., concurred.